Citation Nr: 0709916	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Jose M. Majomot


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The appellant claims that her husband had recognized service 
with U. S. Armed Forces during World War II.  He died in June 
1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim of basic eligibility for Department 
of Veterans Affairs (VA) benefits.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 2001, the 
RO continued the denials of a previously denied claim of 
entitlement to VA death benefits.

2.  The evidence received since July 2001 does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 2001 determination 
wherein the RO determined that the appellant's spouse did not 
meet the basic eligibility requirements for VA benefits, is 
not new and material, and the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 2002 & 
Supp. 2005).

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in September 2002 and May 2004.  The 
appellant was informed that she had to submit new and 
material evidence to reopen her claim, as well as the type of 
evidence required to reopen this claim.  She was told that to 
support an attempt to reopen a claim for eligibility for VA 
benefits, the evidence must be new and material.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
appellant was also told of her and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The appellant testified at a hearing held at the RO before 
the Board in July 2006.  As such, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present appeal, the VCAA notice to the claimant did 
not include all of the types of evidence necessary to 
establish the five elements.  However, this case is being 
denied based on the fact that there is no new and material 
evidence to establish that the claimant is eligible for VA 
benefits; therefore it relates to status. Despite the 
inadequate notice, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).  The evidence on file does not indicate 
nor does the appellant argue that there remains any 
additional evidence which has not been collected for review.  
The Board finds that there is no reasonable likelihood that 
any additional evidence is available for review.

Analysis

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2005).  Under that 
authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) 
and (c), to govern the conditions under which the VA may 
extend veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 (2006).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2006).

Under the provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to agency 
decisionmakers.  See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The RO initially denied the appellant's claim to establish 
legal entitlement to VA benefits in March 1999.  In July 
2001, the RO received her claim to reopen and later that 
month denied the claim.  As such, the July 2001 rating 
determination is the last prior denial.  The appellant's 
application to reopen her claim to establish legal 
entitlement to VA benefits was received in February 2004. 

The evidence considered at the time of the July 2001 decision 
included an April 1999 response received from the National 
Personnel Records Center (NPRC) that indicated that the 
appellant's spouse had no recognized guerrilla service nor 
was he a member of the Commonwealth Army in the service of 
the Armed Forces of the United States.

Certifications from the Armed Forces of the Philippines 
Office of the Adjutant General dated in January 1993 and 
January 1998, which indicate that the appellant's spouse was 
a private in the infantry who was in beleaguered status from 
December 8, 1941 to April 9, 1942.  He was a prisoner of war 
from April 10, 1942 to June 30, 1942 when he died at Camp 
O'Donnell, Capas, Tarlac.  

The evidence also consists of the appellant's contract of 
marriage to the decedent dated in January 1940, an affidavit 
signed by the appellant regarding her decedent spouse's 
service dates and her unremarried widow status, and a June 
2001 Philippine National Red Cross Certification of the 
decedent's military service.  The information contained in 
these documents regarding the decedent's service dates is 
identical to the information provided in the Philippine 
Adjutant General's certification in January 1993 and January 
1998.   

Submitted since the RO's July 2001 decision are the 
appellant's medical records dated in June 2004, her written 
statements, and hearing testimony.  Essentially, the 
appellant reports that she married the decedent before the 
war and that she was informed that he was killed in a bombing 
incident.  She indicated that she received PVAO benefits from 
the Philippine Veterans Affairs Office (PVAO) based upon the 
decedent's service in the U. S. Armed Forces for the Far East 
(USAFFE).

The RO also received the appellant's undated application for 
old age pension benefits from the Philippine Veterans Affairs 
Office, baptism certificates for the appellant and her son, a 
photocopy of her Philippine Veterans Bank book, the January 
2004 certification from the Adjutant General, and the 
February 1954 certification of the decedent's service dates 
from the Philippine Veterans Affairs Office.  

The Board notes that the Philippine government documentation 
of the decedent's service is cumulative and redundant, and 
thus not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 
12 Vet.App. 321 (1999).  Most notably, the appellant has not 
submitted documents from a United States service department 
to verify the alleged service.  See 38 C.F.R. § 3.203 (a).

The appellant's statements and testimony in this regard are 
also cumulative and redundant.  Such assertions as to the 
decedent's service in the USAFFE fail to meet the 
requirements of 38 C.F.R. § 3.203 because the assertions do 
not constitute a document from the United States Service 
Department.  The United States service department's (i.e., 
the NPRC's) communications that failed to verify the alleged 
service are binding on the VA. 38 C.F.R. § 3.203, Duro, 
supra.  The service department has determined that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in service of the United States Armed Forces.  
The appellant has not submitted evidence that shows that her 
spouse had the type of service necessary for VA benefits.

At the appellant's personal hearing before the Board in July 
2006, she was assisted by her representative, J. M., who 
addressed the decedent's military service and the appellant's 
current need for VA benefits claimed as due to the decedent's 
service.

The Board has made a careful review of the record and notes 
that at the time of the prior denial, there was evidence of 
the decedent's service in the Philippine Army and evidence of 
a negative finding regarding qualifying service.  Since that 
determination, the appellant has presented additional 
evidence of the decedent spouse's service in the Philippine 
Army.  However, no evidence has been introduce that would 
question or merit a change of the NPRC negative finding of 
qualifying service with U. S. Armed Forces. 

Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro, supra.  Recognition of the decedent's service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA.  As such, VA is bound to follow 
the certifications by the service departments with 
jurisdiction over United States military records.

None of the documents or evidence submitted by the appellant 
since July 2001 (or previously) in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Further, although this 
evidence was considered, once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  

With regard to the other Philippine government and Red Cross 
documentation pertaining to the decedent's military service, 
the Board notes that evidence from nonofficial sources is not 
"proof" to establish validity of service.  If the evidence is 
not competent to establish proof of service, it necessarily 
follows that the evidence cannot serve as a basis to reopen.

Accordingly, the additional evidence is not new and material.  
Rather, the evidence is cumulative of the already established 
fact that the appellant's spouse served in the Philippine 
Army but has no qualifying service with U. S. Armed Forces.  
The Court has established that evidence that corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  Accordingly, the claim 
is not reopened.

ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied.



___________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


